Case 1:18-cv-06681-NRB Document 36 Filed 08/02/19 Page 1 of 2

UNITED STATES DISTRICT COURT _
SOUTHERN DISTRICT OF NEW YORK

 

DAVID CHASMAN and HAIM SETH

CHASMAN,
. . No. 18-cv-6681 (NRB)}
Plaintiffs,
-agaitist- DECLARATION OF
RICHARD FARMER
JPMORGAN. CHASE BANK, N.A.
CHASE BANK, AND RELATED

SUBSIDIARIES, successor by merger of
-FIRST NATIONAL BANK OF CHICAGO,

Defendants.

 

RICHARD FARMER, pursuant to 28 U.S.C. § 1746, hereby. declarés as follows:

1. 1 am a Vice President and Operations Manager for J PMorgan Chase Bank; NA.
(“Chase”). My duties include managing retirement-services:operations.

2.. The. facts set forth herein are based upon my review of Chase’s records
maintained in the ordinary coutse of business, which are attached-hereto.

3.- Attached hereto as Exhibit 1 and Exhibit 1A are copies of “Traditional IRA
Election of Payment by Beneficiary” forms for a-beneficiary named David Chasman.

4. Attached hereto as Exhibit 2 is.a copy of a “Traditional IRA Election of Payment
by Beneficiary” form fora beneficiary named Haim. Seth Chasman.

5. Attached hereto as Exhibit 3 is a copy of a lettér dated January 13, 2012 sent to
David Chasman, which stafes, among other things, that.a retirement. certificate of deposit with an.

account number ending in 8477 (the “TD. Chasman CD”) would be maturing.on January .30, 2012.
Case 1:18-cv-06681-NRB Document 36 Filed 08/02/19 Page 2 of 2

6. Attached hereto as Exhibit 4 is a copy of a letter dated January 13, 2012 sent to
Haim Chasman, which states, among other things, that a retiremeiit certificate of deposit with an
account number ending in.2413 (the “H. Chasman:CD”) would be maturing on January.30, 2012.

2... Attached hereto-as Exhibit 5 is a copy of'an account'statement for the D. Chasman
CD for the period January 1, 2011 through December 31, 2011.

8. Attached hereto as Exhibit 6 is a copy of an account statement for the D.
Chasman CD for the period January 1, 2012 through June 30, 2012.

9, Attached hereto as Exhibit 7 is a copy of an.account statement forthe H. Chasman
CD for the period January 1, 2011 through December 31, 2011.

‘10. Attachéd hereto as Exhibit 8 is a copy of an account statement for the H. Chasman
CD for the period January 1, 2012 through June 30, 2012.

Li. Attached hereto as Exhibit 9 is a copy of the Chase. Traditional IRA Custodial
Agreement and Disclosure Statement (the “IRA Custodial Agreement”) that went into effect with
respect to traditional individual retirement accounts at Chase.as of J anuary 2007.

12. Attached hereto as Exhibit 10-is a copy of the IRA Custodial Agreement that went
into.éffect as of March 16,2009.

Pursuant to 28 U.S.C. § 1746, I declare under the penalty: of perjury that the foregoing is

true-and correct. Executed in Indianapolis, Indiana on August. 2, 2019.

RICHARD EABMER

 

 
